Per Curiam : This was a petition for a writ of mandamus against appellants, the board of directors of school district No. 40, in Morgan county, Illinois, filed in the circuit court of that county, to compel said board to comply with the provisions of an act of the General Assembly of 1913 in regard to high school privileges for graduates of the eighth grade, approved June 26, 1913. (Laws of 1913, p. 584.) The circuit court ordered the writ to issue. From that order this appeal is prosecuted. The sole question urged here is the unconstitutionality of said statute. That question has been considered and passed upon by this court in Cook v. Board of Directors of School District No. 80, 266 Ill. 164, where the statute was held constitutional. That decision controls here. The judgment of the circuit court must therefore be affirmed. Judgment affirmed.